 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

HERIBERTO TORIBIO-RUIZ, 3:17-CV-0674-MMD-CBC

Plaintiff, MINUTES OF THE COURT
vs. July 25, 2019
ISIDRO BACA, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)

 

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

 

DEPUTY CLERK: LISA MANN REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING.

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

Defendants’ motion for enlargement of time to file a dispositive motion (ECf No. 37)
is GRANTED. The parties shall have to and including Tuesday, September 17, 2019 to
file dispositive motions.

IT iS SO ORDERED.

DEBRA K. KEMP!, CLERK

By: Is/
Deputy Clerk
